            Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________


 ANDREW PERRONG, individually and on
 behalf of a class of all persons and entities
 similarly situated,

                Plaintiff,
                                                      Case No.
 vs.

 CAPITAL ENERGY PA LLC D/B/A                          CLASS ACTION COMPLAINT
 SUNRISE POWER & GAS and JOHN DOE
 CORPORATION

                Defendants.




                                CLASS ACTION COMPLAINT

       Plaintiff Andrew Perrong (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:


                                     Preliminary Statement

       1.      As the Supreme Court recently explained, “Americans passionately disagree

       about many things. But they are largely united in their disdain for robocalls. The Federal

       Government receives a staggering number of complaints about robocalls—3.7 million

       complaints in 2019 alone. The States likewise field a constant barrage of complaints. For

       nearly 30 years, the people’s representatives in Congress have been fighting back. As

       relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,
     Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 2 of 16




generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of

Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

2.      Plaintiff Andrew Perrong (“Plaintiff”) brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in

response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S.

3.      Capital Energy PA LLC d/b/a Sunrise Power and Gas (“Sunrise Power and Gas”)

retained a vendor, John Doe Corporation (“John Doe”), who made pre-recorded

telemarketing calls to telephone numbers listed on the National Do Not Call Registry, like

Mr. Perrong’s, which is prohibited by the TCPA.

4.      The Plaintiff never consented to receive the calls, which were placed to him for

telemarketing purposes. Because telemarketing campaigns generally place calls to

hundreds of thousands or even millions of potential customers en masse, the Plaintiff

brings this action on behalf of a proposed nationwide class of other persons who received

illegal telemarketing calls from or on behalf of Defendants.

5.      A class action is the best means of obtaining redress for the Defendants’ wide

scale illegal telemarketing and is consistent both with the private right of action afforded

by the TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of

Civil Procedure.


                                      Parties
      Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 3 of 16




6.       Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of this

District.

7.       Defendant Capital Energy PA LLC is a domestic limited liability company.

8.       Defendant John Doe Corporation is a vendor for Capital Energy PA that makes

telemarketing calls for them.



                                 Jurisdiction & Venue

9.       The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s claims arise under federal law.

10.      This Court has jurisdiction over the Defendants. Sunrise Power and Gas is

registered in this District. It also regularly engages in business in this District, including

soliciting business from this District for its regionalized energy programs. John Doe

regularly engages in business in this District, including making telemarketing calls into

this District, as it did with the Plaintiff.

11.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, as the telemarketing

calls to the Plaintiff occurred in this District.



                      The Telephone Consumer Protection Act

12.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted
      Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 4 of 16




telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone Consumer

Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

13.      The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice . . . to any

telephone number assigned to a . . . paging service, cellular telephone service, specialized

mobile radio service, or other radio common carrier service, or any service for which the

called party is charged for the call.” See 47 U.S.C. § 227(b)(1)(A)(iii).

14.      Congress singled out these services for special protection either because Congress

realized their special importance in terms of consumer privacy and therefore protected

them (as in the case of cellular phones), or because the numbers are assigned to services,

like Mr. Perrong’s VoIP service, for which the called party is charged, thus shifting the

cost of automated or prerecorded telephone calls onto consumers. See Barr v. Am. Ass’n

of Pol. Consultants, Inc, 140 S. Ct. 2335, 2363, (2020) (Gorsuch, J. & Thomas, J.,

concurring in part and dissenting in part).

15.      According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such

calls are prohibited because, as Congress found, automated or prerecorded telephone calls

are a greater nuisance and invasion of privacy than live calls, and such calls can be costly

and inconvenient.

16.      The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).
             Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 5 of 16




       17.      This cause of action applies to users of any one of the four protected services

       (pager, cellular, specialized mobile radio [i.e. radiotelephony locator beacons or dispatch

       systems], or another radio common carrier service [i.e. ship-to-shore or air-to-ground]),

       or any service, including residential, VoIP, and landline services, for which the called

       party is charged for the call. See Lynn v. Monarch Recovery Mgmt., Inc., 953 F. Supp. 2d

       612, 623 (D. Md. 2013).

The National Do Not Call Registry

       18.      The National Do Not Call Registry allows consumers to register their telephone

       numbers and thereby indicate their desire not to receive telephone solicitations at those

       numbers. See 47 C.F.R. § 64.1200(c)(2).

       19.      A listing on the Registry “must be honored indefinitely, or until the registration is

       cancelled by the consumer or the telephone number is removed by the database

       administrator.” Id.

       20.      The TCPA and implementing regulations prohibit the initiation of telephone

       solicitations to residential telephone subscribers to the Registry and provides a private

       right of action against any entity that makes those calls, or “on whose behalf” such calls

       are promoted. 47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).



                                        Factual Allegations

       21.      Sunrise Power and Gas is an electric generation supplier that attempts to sell their

       residential electric services to residents of various states, including Pennsylvania.

       22.      To generate business through sales, Sunrise Power and Gas relies on

       telemarketing.
             Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 6 of 16




       23.      Sunrise Power and Gas has relied on third parties to engage in that telemarketing,

       including John Doe.

The Calls to Mr. Perrong


       24.      Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       25.      Plaintiff’s residential telephone number is (215) 338-XXXX.

       26.      Mr. Perrong has listed that number on the National Do Not Call Registry for more

       than a year prior to the calls he received in this case.

       27.      Mr. Perrong uses the number for personal, residential, and household reasons.

       28.      The number is not associated with any business.

       29.      The services charges a ring charge of $0.008 for the provision of Caller ID Name

       lookup information for each call placed to the Number, even if the call is not answered.

       30.      The service also charges a per-minute charge of $0.009 per minute for voice

       charges for each minute of talk time, including voicemail time, for each call placed to the

       Number.

       31.      The Number is therefore “assigned to a . . . service for which the called party is

       charged for the call” and any call placed to that number are subject to the restrictions

       enumerated in 47 U.S.C. § 227(b)(1)(A)(iii).

       32.      John Doe placed at least three telemarketing calls using pre-recorded messages to

       Plaintiff’s number on May 21, 2021 on behalf of Sunrise.

       33.      The pre-recorded messages stated:

       Hello. This is an apology call from your utility company. It has come to our
       knowledge that you have been paying more than your consumption from previous
      Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 7 of 16




few months. You will be reimbursed by fifty dollar [sic], along with thirty-five
percent discount on your electric and gas bills. Please press 1 to get your
reimbursement.
34.      Sunrise Power and Gas was not identified through their Caller ID or at the start of

the telemarketing call, so Plaintiff attempted to go through the telemarketing process

during the calls so he could identify the company.

35.      On one of the telemarketing calls, a person named “Jesse” claimed to be calling

from PECO, the local Eastern Pennsylvania utility company.

36.      However, “Jesse” eventually confirmed he was calling in association with Sunrise

Power.

37.      Similarly, on another call “James Morris” claimed to be calling to give the

Plaintiff $100 from PECO, which was "pending" with a "new program" called "Sunrise

Power".

38.      The Plaintiff subsequently confirmed that Sunrise obtained a sign-up in their

company records with the Plaintiff’s personal information as a result of the calls.

39.      Such a sign up indicates that John Doe corporation has the ability to directly enter

information into Sunrise’s systems.

40.      The Plaintiff also requested a copy of Sunrise’s do not call policy but did not

receive one.

41.      All of the telemarketing calls were made to promote Sunrise Power and Gas

goods and services.

42.      Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up
      Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 8 of 16




during the telemarketing calls and their privacy was improperly invaded. Moreover, these

calls injured Plaintiff and the other call recipients because they were frustrating,

obnoxious, annoying, were a nuisance and disturbed the solitude of plaintiff and the class.

           Sunrise Power and Gas’s Liability for John Doe’s Conduct

43.      The Federal Communication Commission (“FCC”) is tasked with promulgating

rules and orders related to enforcement of the TCPA. See 47 U.S.C. 227(b)(2).

44.      The FCC has explained that its “rules generally establish that the party on whose

behalf a solicitation is made bears ultimate responsibility for any violations.” See In re

Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum

Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

45.      In their January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id.

(specifically recognizing “on behalf of” liability in the context of an autodialed or

prerecorded message call sent to a consumer by a third party on another entity’s behalf

under 47 U.S.C. § 227(b)).

46.      On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Sunrise Power and Gas may not avoid liability by outsourcing

telemarketing:

[A]llowing the seller to avoid potential liability by outsourcing its telemarketing
activities to unsupervised third parties would leave consumers in many cases
without an effective remedy for telemarketing intrusions. This would particularly
be so if the telemarketers were judgment proof, unidentifiable, or located outside
the United States, as is often the case. Even where third-party telemarketers are
identifiable, solvent, and amenable to judgment limiting liability to the
telemarketer that physically places the call would make enforcement in many
             Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 9 of 16




       cases substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately in order
       to obtain effective relief. As the FTC noted, because “[s]ellers may have
       thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
       make a substantive difference for consumer privacy.

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       47.       More specifically, the May 2013 FCC Ruling held that, even in the absence of

       evidence of a formal contractual relationship between the seller and the telemarketer, a

       seller is liable for telemarketing calls if the telemarketer “has apparent (if not actual)

       authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).

       48.       The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including

       the assertion that a seller’s liability requires a finding of formal agency and immediate

       direction and control over the third-party who placed the telemarketing call. Id. at 6587

       n. 107.

       49.       The May 2013 FCC Ruling further clarifies the circumstances under which a

       telemarketer has apparent authority:

                 [A]pparent authority may be supported by evidence that the seller allows
                 the outside sales entity access to information and systems that normally
                 would be within the seller’s exclusive control, including: access to
                 detailed information regarding the nature and pricing of the seller’s
                 products and services or to the seller’s customer information. The ability
                 by the outside sales entity to enter consumer information into the seller’s
                 sales or customer systems, as well as the authority to use the seller’s trade
                 name, trademark and service mark may also be relevant. It may also be
                 persuasive that the seller approved, wrote or reviewed the outside entity’s
                 telemarketing scripts. Finally, a seller would be responsible under the
                 TCPA for the unauthorized conduct of a third-party telemarketer that is
                 otherwise authorized to market on the seller’s behalf if the seller knew (or
                 reasonably should have known) that the telemarketer was violating the
                 TCPA on the seller’s behalf and the seller failed to take effective steps
                 within its power to force the telemarketer to cease that conduct.
         Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 10 of 16




28 CC Rcd at 6592 (¶ 46).

       50.    Sunrise Power and Gas knowingly and actively accepted business that originated

       through the illegal telemarketing call from John Doe.

       51.    Sunrise Power and Gas, through access to its third-party verification system, had

       the ability to identify the fact that John Doe was calling individuals on the National Do

       Not Call Registry.

       52.    Indeed, despite the receipt of prior complaints from individuals related to illegal

       telemarketing calls from the third parties it hired, Sunrise Power and Gas continued to do

       business with John Doe.

       53.    Moreover, Sunrise Power and Gas maintained interim control over the actions of

       the party that made the call.

       54.    For example, Sunrise Power and Gas gave interim instructions to John Does by

       providing (a) the states that they were permitted to call and (b) the script that John Doe

       would have to use.

       55.    Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

       of these kinds of relationships . . . through discovery, if they are not independently privy

       to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of circumstances

       pointing to apparent authority on behalf of the telemarketer “should be sufficient to place

       upon the seller the burden of demonstrating that a reasonable consumer would not

       sensibly assume that the telemarketer was acting as the seller’s authorized agent.” Id. at

       6593 (¶ 46).
          Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 11 of 16




                                     Class Action Statement

       56.     As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

       Plaintiff brings this action on behalf of proposed classes of all other persons or entities

       similarly situated throughout the United States.

       57.     The classes of persons Plaintiff proposes to represent is tentatively defined as:


       Automated Call Class: All persons within the United States to whom: (1)
       Defendants and/or a third party acting on their behalf, made one or more non-
       emergency telephone calls; (2) to their telephone number for which they are
       charged per call or cellular telephone number; (3) using the same or similar
       recorded message used to contact Plaintiff’s number; and (4) at any time in the
       period that begins four years before the date of the filing of this Complaint to trial.

       National Do Not Call Registry Class: All persons in the United States whose (1)
       telephone numbers were on the National Do Not Call Registry for at least 31
       days, (2) but who received more than one telemarketing calls from or on behalf of
       Defendant (3) within a 12-month period, (4) from four years prior to the filing of
       the Complaint to trial.

These are referred to as the “Classes”.

       58.     Excluded from the Classes are counsel, the Defendants, and any entities in which

       the Defendants have a controlling interest, the Defendants’ agents and employees, any

       judge to whom this action is assigned, and any member of such judge’s staff and

       immediate family.

       59.     The Classes as defined above are identifiable through phone records and phone

       number databases.

       60.     The potential members of the Classes number at least in the thousands.

       61.     Individual joinder of these persons is impracticable.

       62.     The Plaintiff is a member of the Classes.
  Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 12 of 16




63.     There are questions of law and fact common to Plaintiff and to the proposed

Classes, including but not limited to the following:

        (a) whether Sunrise Power is vicariously liable for the conduct of John Doe;

        (b) whether John Doe systematically made multiple telephone calls to members of
            the National Do Not Call Registry Class;

        (c) whether John Doe made pre-recorded calls to Plaintiff and members of the
            Classes without first obtaining prior express written consent to make the calls;

        (d) whether Defendants’ conduct constitutes a violation of the TCPA;

        (e) whether members of the Classes are entitled to treble damages based on the
            willfulness of Defendants’ conduct.


64.     Plaintiff’s claims are typical of the claims of members of the Classes.

65.     Plaintiff is an adequate representative of the Classes because his interests do not

conflict with the interests of the Classes, he will fairly and adequately protect the interests

of the Classes, and he is represented by counsel skilled and experienced in class actions,

including TCPA class actions.

66.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of

class members, which will be ascertainable from records maintained by Defendants and/

or their agents.

67.     The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.
  Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 13 of 16




                           FIRST CAUSE OF ACTION

                     Telephone Consumer Protection Act
                         (Violations of 47 U.S.C. § 227)
      (On Behalf of Plaintiff and the National Do Not Call Registry Class)


68.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.

69.     The foregoing acts and omissions of Defendants and/or its affiliates, agents, and/

or other persons or entities acting on Defendants’ behalf constitute numerous and

multiple violations of the TCPA, 47 U.S.C. § 227, by making telemarketing calls, except

for emergency purposes, to the Plaintiff and the Class despite their numbers being on the

National Do Not Call Registry.

70.     The Defendants’ violations were negligent, willful, or knowing.

71.     As a result of Defendants’ and/or its affiliates, agents, and/or other persons or

entities acting on Defendants’ behalf violations of the TCPA, 47 U.S.C. § 227, Plaintiff

and members of the Class presumptively are entitled to an award of between $500 and

$1,500 in damages for each and every call made.

72.     Plaintiff and members of the Classes are also entitled to and do seek injunctive

relief prohibiting Defendants and/or its affiliates, agents, and/or other persons or entities

acting on Defendants’ behalf from making telemarketing calls to numbers on the National

Do Not Call Registry, except for emergency purposes, in the future.



                         SECOND CAUSE OF ACTION

                       Telephone Consumer Protection Act
            Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 14 of 16




                               (Violations of 47 U.S.C. § 227)
                    (On Behalf of Plaintiff and the Automated Call Class)


       73.     The foregoing acts and omissions of Defendants and/or its affiliates, agents, and/

       or other persons or entities acting on Defendants’ behalf constitute numerous and

       multiple violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency

       purposes, to the telephone number(s) of Plaintiff using an artificial or prerecorded voice.

       74.     As a result of Defendants’ and/or its affiliates, agents, and/or other persons or

       entities acting on Defendants’ behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff

       is entitled to an award of $500 in damages for each and every call made to his telephone

       number for which he is charged for the call using an artificial or prerecorded voice in

       violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

       75.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

       and/or its affiliates, agents, and/or other persons or entities acting on Defendants’ behalf

       from violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency

       purposes, to any number using an artificial or prerecorded voice in the future.

       76.     The Defendants’ violations were willful and/or knowing.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

       A.      Certification of the proposed Classes;

       B.      Appointment of Plaintiff as a representative of the Classes;
            Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 15 of 16




       C.      Appointment of the undersigned counsel as counsel for the Classes;

       D.      A declaration that Defendants and/or their affiliates, agents, and/or other related

       entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendants and/or their affiliates, agents, and/or other persons

       or entities acting on Defendants’ behalf from making telemarketing calls to numbers on

       the National Do Not Call Registry, except for emergency purposes, to any residential

       telephone number in the future.

       F.      An order enjoining Defendants and/or their affiliates, agents, and/or other persons

       or entities acting on Defendants’ behalf from making telemarketing calls using a pre-

       recorded voice, except for emergency purposes, to any residential telephone number in

       the future.

       G.      An award to Plaintiff and the Classes of damages, as allowed by law; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

       and proper.



Dated: July 2, 2021

                                              PLAINTIFF,
                                              By his attorneys

                                              /s/ G. Clinton Kelley
                                              G. Clinton Kelley
                                              304 Ross Street, 7th Floor
                                              Pittsburgh, PA 15219
                                              Telephone: (412) 454-5599
                                              E-mail: gckesq@gmail.com
Case 2:21-cv-02982-JP Document 1 Filed 07/02/21 Page 16 of 16




                           Anthony I. Paronich
                           Paronich Law, P.C.
                           350 Lincoln Street, Suite 2400
                           Hingham, MA 02043
                           (508) 221-1510
                           anthony@paronichlaw.com
                           Subject to Pro Hac Vice
